DETAILED ACTION
Response to Amendment
	Applicant’s amendment to claims 1, 13-14, 171, 181, and 182 in the response filed October 12, 2021 is acknowledged by the Examiner. 
Claims 1-2, 7-10, 13-14, 18, 171-177, and 180-187 are under consideration.

Response to Arguments
Applicant’s amendment to claim 171 has overcome the 112 rejection, the 112 rejection is therefore withdrawn.
Applicant’s amendment to claims 1, 13, 181-182 have overcome the respective claim objections, they are therefore withdrawn.
With respect to claim 1, Applicant argues that the previous combination of Rosenbluth in view of Kapp does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Rosenbluth remains the primary art of reference as it continues to share structural and functional characteristics with the claimed invention. 
With respect to claim 181 and 182, Applicant argues that Kaplan is silent on “configured to control the release of the restriction of at least the downstream region of the ampulla vas deferens in between sexual intercourses and to hinder sperm to reach the urethra for the controlled temporary period during sexual intercourse to stop the flow in the vas deferens, by activation of the hydraulic restriction device in at least the -8-FORSELLAppl. No. 13/123,330May 5, 2021Response to Final Office Action dated March 3, 2021downstream region of the ampulla vas deferens” or “wherein the male contraception apparatus further comprises a sensor configured to sense at least one functional parameter of the male contraception apparatus”, Examiner disagrees. Kaplan col 5 ln 45-55 details a control device 12 that signals and controls the actuator/constriction device 14 and col 5 ln 15-25 details control circuitry to receive a signal from the actuation button which would indicate a functional parameter, actuation button interpreted as a part of the device as a whole, therefore the limitations are met. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 6067991 (Forsell ‘991) in view of Haber (US 4587954) and in view of Summers (US 3750194).
With respect to claim 1, Forsell ‘165 discloses, the male human being having respective left and right vas deferens connecting between respective left and right testes and an urethra, and further having respective left and right ampulla vas deferens being an enlargement of each of the left and right vas deferens positioned close to a prostate gland and seminal vesicle ducts, the ampulla vas deferens acting as a sperm reservoir and being located close to where the vas deferens meets the seminal vesicle (Inherent features of the average male reproductive system), the male contraception apparatus comprising: - an implantable hydraulic restriction device (Claim 1- restriction member), and - a control device configured to control the restriction device (Claim 1 adjustment device), configured to control the release of the restriction, by activation of the restriction device (claim 1) wherein the control device comprises at least one of –a hydraulic reservoir which is hydraulically connected to the apparatus, wherein the apparatus is adapted to be non-invasively regulated by manually pressing the hydraulic reservoir to operate the restriction device, -a manual pump operating on a hydraulic reservoir to operate the restriction device to perform a constriction of vas deferens, - a wireless receiver for receiving signals from a remote control for non-invasively controlling the apparatus, - at least one switch implanted in the patient for manually and non-invasively controlling the apparatus (claim 13).
Although capable of the function, Forsell ‘991 is silent on the device used as a contraceptive in at least a region downstream the ampulla vas deferens and to restrict and is silent on a sensor configured to sense at least one functional parameter of the male contraception apparatus, a control device configured to control the restriction device in response to signals from the sensor.
Haber teaches an analogous fluid constriction device 50 wherein the device is capable of occluding the vas deferens directly (Fig 24, col 14 ln 20-30).   
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the device of Forsell ‘991in the vas deferens and for the purpose of male contraception as taught by Haber in order to use a device with minimal long term failure in a situation where a vas deferens is a known alternative use for a device that may also be placed on other lumen with reasonable expectation for success (Haber col 14 ln 20-30).

Summers teaches an analogous pump system for closing a body passage (col 3 ln 20-30) the pump 17 comprising a sensor 32 (col 5 ln 10-20, magnet 32 senses and reacts to the activation of the other magnet 63 thus is a sensor) configured to sense at least one functional parameter of the male contraception apparatus (col 5 ln 10-20, senses the activation of activator 19, interpreted as a part of the device as a whole), a control device 31 configured to control the restriction device 13 in response to signals from the sensor (Fig 2, col 4 ln 00-10, pump 31 controls the fluid in the restriction device in response to signals from the sensor 32).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pump system of Forsell ‘991/Haber with the addition of the activator and motor system as taught by Summers in order to have a more easily and readily usable device (Summers col 1 ln 65-col 2 ln 5).

It would have been obvious to one of ordinary skill in the art at the time of the invention to use the device of Forsell ‘991 in the vas deferens and for the purpose of male contraception as taught by Haber in order to use a device with reduced risk of liquid leak and requires reduced operations (Forsell ‘991 col 2 ln 15-30) in a situation where a vas deferens is a known alternative use for a device that may also be placed on a vein with reasonable expectation for success (Haber col 14 ln 20-30).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1, 181, 182 limitation “implantable hydraulic restriction device, configured to restrict” has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Although it uses use a generic placeholder “hydraulic restriction device” coupled with functional language “configured to restrict” without reciting sufficient structure to achieve the function, the language used by the Applicant did not lead the Examiner to believe a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation was desired. Although not interpreted under 112(f), the Specifications lead the Examiner to interpret the limitation to mean a clamping device that uses fluid and equivalents (Specifications pp 17).
Claim 1, 181, 182 limitation “a constriction device configured to restrict” has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Although it uses use a generic placeholder “constriction device” coupled with functional language “configured to restrict” without reciting sufficient structure to achieve the function, the language used by the Applicant did not lead the Examiner to believe a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation was desired. Although not interpreted under 112(f), the Specifications lead the Examiner to interpret the limitation to mean a clamping device and equivalents (Specifications pp 2).
Claim 1, 181, 182 limitation “control device configured to control” has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Although it uses use a generic placeholder “control device” coupled with functional language “configured to control” without reciting sufficient structure to achieve the function, the language used by the Applicant did not lead the Examiner to believe a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation was desired. 
Claim 1, 181, 182 limitation “a wireless receiver for receiving signals” has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Although it uses use a generic placeholder “receiver” coupled with functional language “for receiving signals” without reciting sufficient structure to achieve the function, the language used by the Applicant did not lead the Examiner to believe a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation was desired. 
Claim 1, 181, 182 limitation “from a remote control for non-invasively” has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Although it uses use a generic placeholder “a remote control” coupled with functional language “for non-invasively controlling” without 
Claim 2 limitation “hydraulic operation device for hydraulically operating” has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Although it uses use a generic placeholder “hydraulic operation device” coupled with functional language “for hydraulically operating” without reciting sufficient structure to achieve the function, the language used by the Applicant did not lead the Examiner to believe a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation was desired. 
Claim 13 limitation “a stimulation device configured to stimulate” has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Although it uses use a generic placeholder “stimulation device” coupled with functional language “configured to stimulate” without reciting sufficient structure to achieve the function, the language used by the Applicant did not lead the Examiner to believe a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation was desired. Although not interpreted under 112(f), the Specifications lead the Examiner to interpret the limitation to mean any device that is capable of changing the lumen wall from one state to another (pp 9, 5, 13).
Claim 176, 183 limitation “an implantable internal energy source for powering implantable” has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Although it uses use a generic placeholder “implantable internal energy source” coupled with functional language “for powering implantable” without reciting sufficient structure to achieve the function, the language used by the Applicant did not lead the Examiner to believe a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation was desired. 
Claim 177 limitation “an external energy source for transferring energy” has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Although it uses use a generic placeholder “an external energy source” coupled with functional language “for transferring energy” without reciting sufficient structure to achieve the function, the language used by the Applicant did not lead the Examiner to believe a 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation was desired. 
Claim 184 limitation “an implantable energy receiver for receiving energy” has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Although it uses use a 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 7-8, 10, 13-14, 18, 171-176, and 180 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenbluth et al. (US 4958630) in view of Haber (US 4587954) and in view of Summers (US 3750194).
With respect to claim 1, Rosenbluth et al. discloses A male contraception apparatus for obtaining temporary sterility during intercourse of a male human being (Fig 1, device 10 is placed in the male reproductive system thus capable of being used on the vas deferens due to the device size and function), the male human being having respective left and right vas deferens connecting between respective left and right testes and an urethra, and further having respective left and right ampulla vas deferens being an enlargement of each of the left and right vas deferens positioned close to a prostate gland and seminal vesicle ducts, the ampulla vas deferens acting as a sperm reservoir and being located close to where the vas deferens meets the seminal vesicle (Inherent features of the average male reproductive system), the male contraception apparatus comprising: - an implantable hydraulic restriction device (Fig 1, col 2 ln 25-30, device 10 is implantable and a hydraulic restriction device), configured to restrict vas deferens during a controlled temporary period using hydraulic force during sexual intercourse to hinder sperm to reach the urethra during intercourse so as to obtain the temporary sterility and, thus, configured to release the restriction of the vas deferens between intercourses, when implanted (col 2 ln 15-19, device 10 is capable of restricting a vas deferens with cuff 12 as it is capable of restricting a vein/analogous lumen; control device 28 allows for release and can be used at any desired time thus could restrict during intercourse and be released between intercourses), wherein the hydraulic restriction device comprises a constriction device (Fig 1, restriction device is cuff 12) configured to constrict at least one portion of a tissue wall of vas deferens to stop the flow in the vas deferens (col 2 ln 31-33, size of the cuff 12 is adjusted through the pumping of reservoir 16 to constrict and stop the flow of an analogous lumen), - the implantable restriction device further configured to be accommodated, when implanted, in at least a region downstream the ampulla vas deferens (Fig 1, cuff 12 of device 10 is placed in the male reproductive system thus capable of being used on the vas deferens due to the device size and function) and to restrict, when implanted in said region at least the vas deferens in a downstream region of the ampulla vas deferens (Fig 2, device is capable of placement a downstream region of the ampulla vas deferens due to the device size and simplistic structure; col 2 ln 31-33, size of the cuff 12 is adjusted through the pumping of reservoir 16 to constrict and stop the flow of an analogous lumen), and - a control device configured to control the restriction device (Fig 12, control device is the valve mechanism 28), when implanted in said region, to apply a pressure to said at least one portion of the tissue wall, said pressure  wherein the control device comprises at least one of –a hydraulic reservoir which is hydraulically connected to the apparatus, wherein the apparatus is adapted to be non-invasively regulated by manually pressing the hydraulic reservoir to operate the restriction device, -a manual pump operating on the hydraulic reservoir to operate the restriction device to perform a constriction of vas deferens, - a wireless receiver for receiving signals from a remote control for non-invasively controlling the apparatus, - at least one switch implanted in the patient for manually and non-invasively controlling the apparatus (Fig 12, control device 28 with release at least one switch 58/60; hydraulic reservoir 16).
Although capable of the function, Rosenbluth et al is silent on the use of the device to restrict the vas deferens, a sensor configured to sense at least one functional parameter of the male contraception, a control device configured to control the restriction device in response to signals from the sensor.
Haber teaches an analogous fluid constriction device 50 wherein the device is capable of occluding both a vein and the vas deferens directly (Fig 24, col 14 ln 20-30).   
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the device of Rosenbluth et al in the vas deferens and for the purpose of male contraception as taught by Haber in order to use a device with minimal long term failure (Rosenbluth col 2 ln 11-12), little work by the user (Rosenbluth col 1 ln 35), and relatively low surgical trauma to the patient (Rosenbluth col 1 ln 64-65) in a situation where a vas deferens is a known alternative use for a device that may also be placed on a vein with reasonable expectation for success (Haber col 14 ln 20-30).
Rosenbluth et al/Haber discloses the device as discussed above.

Summers teaches an analogous pump system for closing a body passage (col 3 ln 20-30) the pump 17 comprising a sensor 32 (col 5 ln 10-20, magnet 32 senses and reacts to the activation of the other magnet 63 thus is a sensor) configured to sense at least one functional parameter of the male contraception apparatus (col 5 ln 10-20, senses the activation of activator 19, a functional parameter, interpreted as a part of the device as a whole), a control device 31 configured to control the restriction device 13 in response to signals from the sensor (Fig 2, col 4 ln 00-10, pump 31 controls the fluid in the restriction device in response to signals from the sensor 32).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pump system of Rosenbluth et al/Haber with the addition of the activator and motor system as taught by Summers in order to have a more easily and readily usable device (Summers col 1 ln 65-col 2 ln 5).
With respect to claim 2, Rosenbluth et al/Haber/Summers discloses The apparatus according to claim 1, further comprising an hydraulic operation device for hydraulically operating the constriction device to change the constriction of a wall portion of vas deferens and wherein the constriction device is adjustable (Rosenbluth et al col 2 ln 31-33, size of the cuff 12 is adjusted through the pumping of reservoir 16 to constrict and stop the flow of an analogous lumen, reservoir 16 is interpreted as the operation device)(Haber Fig 24, col 14 ln 20-30, device may be applied to the vas deferens)(Summers Fig 2, col 4 ln 00-10, pump 31 is hydraulic). 
With respect to claim 7, Rosenbluth et al/Haber/Summers discloses The apparatus according to claim 2, wherein the hydraulic operation device is electrically powered (Summers col 5 ln 00-5, electric motor 61).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pump system of Rosenbluth et al/Haber with the addition of the activator and motor system as taught by Summers in order to have a more easily and readily usable device (Summers col 1 ln 65-col 2 ln 5).
With respect to claim 8, Rosenbluth et al/Haber/Summers discloses The apparatus according to claim 7 wherein the operation device comprises a motor (Summers col 5 ln 00-5, electric motor 61).
With respect to claim 10, Rosenbluth et al/Haber/Summers discloses The apparatus according to claim 1, wherein the constriction device comprises at least two elongated clamping elements extending along the vas deferens in the direction of flow in the patient's vas deferens on different sides of the vas deferens and the operation device operates the clamping elements to clamp the wall portion between the clamping elements to constrict the wall portion (Rosenbluth et al Fig 8, device is capable of having two cuffs 12 and 80 located on different lumens, both used as clamping elements). 
It would have been obvious to one of ordinary skill in the art to modify the first embodiment of Rosenbluth et al/Haber/Summers with the addition of the second cuff as taught by the other embodiment of Rosenbluth et al. in order to better control the restriction and flow within the lumen (Rosenbluth et al col 6 ln 27-31) and to allow for the selective use of either cuff (Rosenbluth et al col 12 ln 5-15) which would be advantageous should one fail.
With respect to claim 13, Rosenbluth et al/Haber/Summers discloses The apparatus according to claim 1, wherein the restriction device comprises a stimulation device configured to stimulate a wall portion of the tissue wall of vas deferens in the region downstream the ampulla to contract said wall portion to influence the flow in the vas deferens (Rosenbluth et al Fig 1, cuff 12 has chamber 26 that stimulates the wall portion of an analogous lumen to a contracted state- Fig 6). 
With respect to claim 14, Rosenbluth et al/Haber/Summers discloses The apparatus according to claim 13, wherein the control device controls the stimulation device to adjust the intensity of the stimulation of the wall portion in response to the sensed functional parameter of the apparatus or in response to a sensed physical parameter of the patient (Summers Fig 2, col 4 ln 00-10, pump 31 reversibly controls the fluid in the restriction device in response to signals from the sensor 32). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pump system of Rosenbluth et al/Haber with the addition of the activator and motor system as taught by Summers in order to have a more easily and readily usable device (Summers col 1 ln 65-col 2 ln 5).
With respect to claim 18, Rosenbluth et al/Haber/Summers discloses The apparatus according to claim 13, wherein the control device controls the stimulation device in a first mode to stimulate the constricted wall portion to -4-FORSELLAppl. No. 13/123,330stop the flow in the vas deferens and controls the stimulation device in a 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pump system of Rosenbluth et al/Haber with the addition of the activator and motor system as taught by Summers in order to have a more easily and readily usable device (Summers col 1 ln 65-col 2 ln 5).
With respect to claim 171, Rosenbluth et al/Haber/Summers discloses The apparatus according to claim 1, comprising an operation device (Rosenbluth et al Fig 12 operating device 16), comprising a regulated hydraulic reservoir and a pump (Rosenbluth et al Fig 12, operation device 16 contains a reservoir) (Summers Fig 2, col 4 ln 00-10, pump 31), wherein the restriction device is hydraulically operated (Rosenbluth et al col 2 ln 30, fluid causes restriction device 12 to close thus is hydraulically operated), and the control device is adapted to control the pump operable on or pumping fluid between the regulated hydraulic reservoir and the restriction device for operating the apparatus,-2)-FORSELL wherein transportation of fluid from the regulated hydraulic reservoir activates the restriction device to restrict vas deferens and transportation back to the regulated hydraulic reservoir deactivates the restriction device to release vas deferens (Summers Fig 2, col 4 ln 00-10, pump 31 reversibly controls the fluid in the restriction device in response to signals from the sensor 32, pump controlled by actuator 19), and wherein the regulated hydraulic reservoir is adapted to be regulated by moving a wall part of the regulated hydraulic reservoir, allowing free passage of fluid any time by moving the regulated hydraulic reservoir wall (Rosenbluth et al Fig 12, wall 46). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pump system of Rosenbluth et al/Haber with the addition of the activator and motor system as taught by Summers in order to have a more easily and readily usable device (Summers col 1 ln 65-col 2 ln 5).
With respect to claim 172, Rosenbluth et al/Haber/Summers discloses The apparatus according to claim 1, wherein the restriction device is adapted to restrict at least one of: - vas deferentia both left and right side together, and - vas deferentia both left and right side together as well as both outlet ducts of the seminal vesicles (Rosenbluth et al Fig 8, device is capable of having two cuffs 12 and 80 located on different lumens, thus can control both the right and left vas deferentia).

With respect to claim 173, Rosenbluth et al/Haber/Summers discloses The apparatus according to claim 13, wherein the control device controls the stimulation device to stimulate one or more different areas of the wall portion at a time (Rosenbluth et al Fig 6, control device 28 controls fluid flow that causes lumen wall stimulation device 26 to stimulate the lumen wall portion in all areas), and wherein the control device controls the stimulation device to cyclically propagate the stimulation of the areas along the wall portion in the opposite direction of the flow in the patient's vas deferens, or to propagate the stimulation of the areas in accordance with a determined stimulation pattern (Rosenbluth et al Fig 1 and 3, as there is one entrance for the fluid from tube 14 and the cuff 12 is rounded, fluid entering the cuff would be cyclically propagate the stimulation and in a predetermined pattern). 
With respect to claim 174, Rosenbluth et al/Haber/Summers discloses The apparatus according to claim 13, wherein the stimulation device is adapted to stimulate the areas of the patient's wall portion with electric pulses, wherein the stimulation device comprises at least one electrical element for engaging the wall portion and for stimulating the wall portion with electric pulses, or wherein the stimulation device comprises a plurality of electrical elements (Summers col 5 ln 00-5, electric motor 61, activation of the motor would be a series of electric pulses which then constrict the walls, thus the stimulation of the walls are indirectly stimulated by electric pulses).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pump system of Rosenbluth et al/Haber with the addition of the activator and motor system as taught by Summers in order to have a more easily and readily usable device (Summers col 1 ln 65-col 2 ln 5).
With respect to claim 175, Rosenbluth et al/Haber/Summers discloses The apparatus according to claim 1, comprising a second restriction device, the restriction device and second restriction device is adapted to restrict on one side each, the left and right side, each restriction device adapted to restrict at least one of: - one vas deferens, and -6-FORSELLAppl. No. 13/123,330- one vas deferens together with the closely located outlet duct of 
It would have been obvious to one of ordinary skill in the art to modify the first embodiment of Rosenbluth et al/Haber/Summers with the addition of the second cuff as taught by the other embodiment of Rosenbluth et al. in order to better control the restriction and flow within the lumen (Rosenbluth et al col 6 ln 27-31) and to allow for the selective use of either cuff (Rosenbluth et al col 12 ln 5-15) which would be advantageous should one fail.
With respect to claim 176, Rosenbluth et al/Haber/Summers discloses The apparatus according to claim 1, being part of a system comprising an implantable internal energy source for powering implantable energy consuming components of the apparatus (Summers col 5 ln 00-5, electric motor 61, with battery 60).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pump system of Rosenbluth et al/Haber with the addition of the activator and motor system as taught by Summers in order to have a more easily and readily usable device (Summers col 1 ln 65-col 2 ln 5).
With respect to claim 180, Rosenbluth et al/Haber/Summers discloses The apparatus according to claim 1, wherein the restriction device is configured to restrict at least two lumens, in at least one of the following alternatives: at least two vas deferens, one vas deferens and one seminal vesicle duct, and two vas deferens and two seminal vesicle ducts (Rosenbluth et al Fig 8, device is shown capable of having two cuffs 12 located on different lumens, thus can control both the right and left vas deferentia). 
It would have been obvious to one of ordinary skill in the art to modify the first embodiment of Rosenbluth et al/Haber/Summers with the addition of the second cuff as taught by the other embodiment of Rosenbluth et al. in order to better control the restriction and flow within the lumen (Rosenbluth et al col 6 ln 27-31) and to allow for the selective use of either cuff (Rosenbluth et al col 12 ln 5-15) which would be advantageous should one fail.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenbluth et al/Haber/Summers as applied to claim 8 above, and further in view of Forsell ‘857 (US 2003/0032857).
With respect to claim 9, Rosenbluth et al/Haber/Summers discloses The apparatus according to claim 8.
Rosenbluth et al/Haber/Summers is silent on wherein the operation device comprises a servo system. 
Forsell ‘857 teaches an analogous hydraulic lumen constriction device wherein the operation device comprises a servo system ([0037]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the motor of Rosenbluth et al/Haber/Summers to be the servo motor as taught by Forsell ‘857 in order to reduce device system size and lessen force needed in the system (Forsell ‘857 [0042]).

Claim 177 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rosenbluth et al/Haber/Summers as applied to claim 176 above, and further in view of Forsell ‘857.
With respect to claim 177, Rosenbluth et al/Haber/Summers discloses The apparatus according to claim 176.
Rosenbluth et al/Haber/Summers is silent on being part of a system comprising an external energy source for transferring energy in a wireless mode, wherein the implantable energy source is chargeable by the energy transferred in a wireless mode.
Forsell ‘857 teaches an analogous implanted batter for a pump system being part of a system comprising an external energy source for transferring energy in a wireless mode, wherein the implantable energy source is chargeable by the energy transferred in a wireless mode (Forsell ‘857 [0057], [0136], claim 47). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Rosenbluth et al/Haber/Summers to be an electrical pump with a rechargeable battery source as taught by Forsell ‘857 as an electrical pump would make a more easily controllable pump system (Forsell ‘857 [0123], [0062] [0037]).

Claims 181-184 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan (US 6162238) and in view of Rolland (US 4958630).
With respect to claim 181, Kaplan discloses Method of use of a male contraception apparatus for obtaining temporary sterility during sexual intercourse of a male mammalian individual (col 4 ln 45-50, col 3 ln 40-45, temporary closing or opening of the lumen, the lumen is the vas deferens thus temporary sterility when desired), wherein said male mammalian individual has respective left and right vas deferens connecting between respective left and right testes and an urethra, and further has respective left and right ampulla vas deferens being an enlargement of each of the left and right vas deferens close to a prostate gland and seminal vesicle ducts, the ampulla vas deferens acting as a sperm reservoir and being located close to where the vas deferens meets the seminal vesicle (inherent characteristics of a male mammalian individual), and wherein the male contraception apparatus comprises an implantable hydraulic restriction device (Fig 1, col 5 ln 45-55, actuator 14 is a hydraulic restriction device) configured to restrict vas deferens during a controlled temporary period during sexual intercourse to hinder sperm to reach the urethra during intercourse so as to obtain the temporary sterility and, thus, configured to release the restriction of the vas deferens between intercourses, when implanted (col 5 ln 45-55, actuator 14 selectively closes the vas deferens lumen hindering fluid/sperm from passing through, thus as the device is controllable it is configured to hinder sperm during intercourse and configured to release between intercourses; Examiner notes that the use of “configured to” results in the method steps not being directly claimed and as the device is capable of the claimed action it meets the limitation), and further configured to be accommodated, when implanted, in a region at least downstream the ampulla and to restrict, when implanted in said region, the vas deferens at least in a downstream region of the ampulla vas deferens (col 5 ln 45-55, actuator 14 selectively closes the vas deferens lumen hindering fluid/sperm from passing through; Examiner notes that the use of “configured to” results in the method steps not being directly claimed and as the device is detailed to occlude the vas deferens and sized accordingly it meets the limitation), wherein the hydraulic restriction device comprises a constriction device configured to constrict at least one portion of a tissue wall of vas deferens to stop the flow in the vas deferens (col 5 ln 50-55, constriction device 14 has a circumferential structure which closes over the body lumen, interpreted to be the constriction device), wherein the male contraception apparatus further comprises a sensor configured to sense at least on functional parameter of the male contraception apparatus (col 5 ln 15-25, control circuitry to receive a signal from the actuation button which would 
Kaplan is used in the vas deferens which would result in contraception but does not directly state and when implanted in said region between the prostate gland and the ampulla vas deferens, said pressure being adapted to restrict at least the downstream region of the ampulla vas deferens during sexual intercourse to stop the flow in the vas deferens, by activation of the … restriction device in at least the -8-FORSELLAppl. No. 13/123,330May 5, 2021Response to Final Office Action dated March 3, 2021downstream region of the ampulla vas deferens, to restrict the vas deferens in the region downstream the ampulla vas deferens during a controlled period and, thereby, prevent sperms from the ampulla vas deferens to reach the urethra.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant Kaplan to be in the specified location as taught by Rolland as the location of Rolland as this location allows for implantation without tissue disruption (Rolland [0042]) and is taught by Rolland to be an effective location for desired contraception and sperm occlusion (Rolland [0029], [0015], [0051]).
With respect to claim 182, Kaplan discloses Method of implantation of a male contraception apparatus for obtaining temporary sterility during sexual intercourse of a male mammalian individual (col 4 ln 45-50, col 3 ln 40-45, temporary closing or opening of the lumen, the lumen is the vas deferens thus temporary sterility when desired), wherein said male mammalian individual has respective left and right vas deferens connecting between respective left and right testes and an urethra, and further has respective left and right ampulla vas deferens being an enlargement of each of the left and right vas deferens close to a prostate gland and seminal vesicle ducts, the ampulla vas deferens acting as a sperm reservoir and being located close to where the vas deferens meets the seminal vesicle (inherent characteristics of a male mammalian individual), and-9-FORSELLAppl. No. 13/123,330May 5, 2021 Response to Final Office Action dated March 3, 2021wherein the male contraception apparatus comprises an implantable hydraulic restriction device (Fig 1, col 5 ln 45-55, actuator 14 is a hydraulic restriction device) configured to restrict vas deferens during a controlled temporary period during sexual intercourse to hinder sperm to reach the urethra during intercourse so as to obtain the temporary sterility 
Kaplan is used in the vas deferens which would result in contraception but does not directly state wherein the method comprises the step of implanting the male contraception apparatus in said region at least downstream the ampulla vas deferens so as to allow use of the male contraception apparatus to restrict the vas deferens during a controlled period and, thereby, prevent sperms from the ampulla vas deferens to reach the urethra.
Rolland teaches an analogous vas deferens occluder which is used as a contraception device wherein the device is placed in a region at least downstream the ampulla vas deferens ([0029] ejaculatory duct is downstream the ampulla vas deferens) and to restrict, when implanted in said region the vas deferens at least in a downstream region of the ampulla vas deferens ([0015], [0018],[0029], [0039] wherein the method comprises the step of implanting the male contraception apparatus in said region at least downstream the ampulla vas deferens so as to allow use of the male contraception apparatus to restrict the vas deferens during a controlled period and, thereby, prevent sperms from the ampulla vas deferens to reach the urethra ([0029], [0032], [0038], controllable birth control at the ejaculatory ducts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implant Kaplan to be in the specified location as taught by Rolland as the 
With respect to claim 183, Kaplan/Rolland discloses The method according to claim 182, further comprising implanting an implantable internal energy source for powering implantable energy consuming components of the apparatus (Kaplan Fig 2, implantation of the control results in implantation of the power source 20).  
With respect to claim 184, Kaplan/Rolland discloses The method according to claim 182, further comprising implanting an implantable energy receiver for receiving energy in a wireless mode (Kaplan Fig 2, implantation of the control results in implantation of the energy receiver 40, a signal is interpreted to be a form of energy).  

Claims 185-186 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan/Rolland as applied to claim 182 above, and further in view of Forsell ‘857.
With respect to claim 185, Kaplan/Rolland discloses The method according to claim 182.
Kaplan/Rolland is silent on further comprising implanting an operation device, comprising at least one of: a motor, a pump, and a motor and a pump.  
Forsell ‘857 teaches an analogous hydraulic lumen constriction device wherein the operation device comprises a servo motor system ([0037]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the hydraulic system of Kaplan/Rolland to be the servo motor as taught by Forsell ‘857in order to reduce device system size and lessen force needed in the system (Forsell ‘857 [0042]).
With respect to claim 186, Kaplan/Rolland discloses The method according to claim 182.
Kaplan/Rolland is silent on further comprising implanting a servo system.  
Forsell ‘857 teaches an analogous hydraulic lumen constriction device wherein the operation device comprises a servo motor system ([0037]).
.

Claim 187 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaplan/Rolland as applied to claim 182 above, and further in view of Rosenbluth et al.
With respect to claim 187, Kaplan/Rolland discloses The method according to claim 182.
Kaplan/Rolland is silent on wherein the constriction device comprises at least two elongated clamping elements and wherein the method comprises implanting the at least two elongated clamping elements such that they extend along the vas deferens in the direction of flow in the patient's vas deferens on different sides of the vas deferens.
Rosenbluth et al teaches an analogous hydraulics restriction device and the steps of comprising a second restriction device, the restriction device and second restriction device is adapted to restrict on one side each, the left and right side, each restriction device adapted to restrict at least one of: - one vas deferens, and -6-FORSELLAppl. No. 13/123,330- one vas deferens together with the closely located outlet duct of the seminal vesicle (Fig 8, device is shown capable of having two cuffs 12 and 80 located on different lumens, thus can control both the right and left vas deferentia). 
It would have been obvious to one of ordinary skill in the art to modify Kaplan/Rolland with the addition of a second cuff as taught by the other embodiment of Rosenbluth et al. in order to better control the restriction and flow within the lumen (Rosenbluth et al col 6 ln 27-31) and to allow for the selective use of either cuff (Rosenbluth et al col 12 ln 5-15) which would be advantageous should one fail.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/
Examiner, Art Unit 3786


/KERI J NELSON/Primary Examiner, Art Unit 3786